DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher Wheeler on January 28, 2021.

The application has been amended as follows:
Claims 2 and 15 have been cancelled.
Reinstate claim 9.
Change claim dependency of claims 3, 4, 6 and 7 from claim 2 to claim 1.

Claim 1 has been amended as follows:
Regarding claim 1. (Currently amended) Energy conversion apparatus comprising: an electrical machine including a rotor arranged to rotate about an axis, the rotor defining a first cavity therein; power electronic circuitry arranged at least partially around the axis and defining a second cavity therein, the power electronic circuitry being positioned adjacent to the electrical machine; a heat pipe positioned within the first cavity of the rotor and within the second cavity defined by the power electronic circuitry, the heat pipe being arranged to receive thermal energy from the rotor; and a ; 
wherein the cooling arrangement comprises: an inlet to receive a cooling fluid; and an outlet to output the cooling fluid, the second cavity being arranged to receive the cooling fluid from the inlet and to provide the cooling fluid to the outlet. 


Reasons for Allowance
Claims 1 & 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the cooling arrangement comprises: an inlet to receive a cooling fluid; and an outlet to output the cooling fluid, the second cavity being arranged to receive the cooling fluid from the inlet and to provide the cooling fluid to the outlet.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839